Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reduced" in claim 7 is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, it is assumed that the term reads on any form factor under 100%.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degenhardt et al. (2011/0240864)
	Regarding claim 1, Degenhardt discloses a detector block for a scalable detector in a medical imaging system (title), comprising: at least one interchangeable sensor tile (Degenhardt, Fig. 2, item 64, [0027]), the at least one interchangeable sensor tile being one of a plurality of interchangeable sensor tile types (Degenhardt, [0030]), each interchangeable sensor tile type having universal outer dimensions (id.); and a universal mechanical interface configured to couple the interchangeable sensor tile to the scalable detector regardless of the interchangeable sensor tile type (Degenhardt, connector 68); wherein the at least one interchangeable sensor tile comprises an array of sensor dies coupled thereto, each sensor die having a plurality of scintillator crystals coupled thereto (Degenhardt, [0027]).
	Regarding claim 12, Degenhardt further discloses the scintillator crystals are one of bismuth germanium oxide (BGO), lutetium-yttrium oxyorthosilicate (LYSO) crystals, lutetium oxyorthosilicate (LSO) an gadolinium oxyorthosilicate (GSO). (Degenhardt, [0033]-[0035])
	Regarding claim 13, Degenhardt further discloses the medical imaging system is one of a positron emission tomography (PET) imaging system, a PET-computed tomography (CT) imaging system, a PET-magnetic resonance (MR) imaging system, and a single-photon emission computed tomography (SPECT) imaging system. (Degenhardt, [0018], Fig. 1)


Claims 1, 4, and 14 are rejected under 35 U.S.C. 102 as being anticipated by Liu (2014/0361181).
	Regarding claim 1, Liu discloses detector block for a scalable detector in a medical imaging system (title), comprising: at least one interchangeable sensor tile (Liu, [0019] Fig 6), the at least one 
	Regarding claim 4, Liu further discloses the mechanical interface comprises a cooling plate or heat sink coupled to the sensor tile by one or more mechanical fasteners. (Liu, [0027])
	Regarding claim 14, Liu further discloses the mechanical interface comprises a thermal interface. (Liu, [0028])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Degenhardt (2011/0240864).
	Regarding claims 2 and 3, selection of particular array sizes is a matter of design choice.  See Degenhardt at [0035].
	Regarding claim 7, Degenhardt lacks explicit teaching of the interchangeable sensor tile further comprises a reduced fill factor, such that less than all of the sensor tile is populated with sensor dies. 
	However, fill factors less than 100% are exceedingly common, if not necessarily desired, as the border around the photodetector typically exists.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use extant photodetectors with a fill factor having less than all of the sensor tile populated with sensor dies since the opposite is exceedingly difficult to manufacture.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2014/0361181).
	Regarding claim 5, Liu lacks explicit teaching of the one or more mechanical fasteners are at least one of soldered screw nuts and snap fits.
	However, Liu teaches the cooler 34 is mounted to tile mount 44, and the use of ordinary fasteners for their ordinary purpose of fastening things together would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2014/0361181) in view of Ikhlef et al. (2005/0111612).
Regarding claim 6, Liu lacks explicit teaching of the interchangeable sensor tile further comprises a dielectric reflector mask on a sensor side of the interchangeable sensor tile, wherein the dielectric reflector mask covers areas of the sensor tile not populated with scintillation crystals.
	Ikhlef teaches of the interchangeable sensor tile further comprises a dielectric reflector mask on a sensor side of the interchangeable sensor tile, wherein the dielectric reflector mask covers areas of the sensor tile not populated with scintillation crystals. (Ikhlef, [0036])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a reflective mask over the inactive portion of the sensor as taught by Ikhlef in the device of Liu in order to direct more photons to the active area of the sensor.  (Ikhlef, [0036])
	Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Degenhardt in view of LeBlanc et al. (2004/0227091).
	Regarding claim 8, Degenhardt lacks explicit teaching of a plurality of monolith crystals, each positioned over at least four respective sensor dies.  
	LeBlanc teaches the use of monolithic scintillator crystals in the PET environment (LeBlanc, throughout), having the advantage of simplified block design.  (LeBlanc, 0026])
	Regarding claim 9, the designation of the scintillator crystal as a “slab” does not meaningfully distinguish it from the combination of Degenhardt and LeBlanc. 
	Regarding claim 10, the recitation of relative dimensions is generally insufficient to distinguish the claimed invention from the prior art of record absent unexpected results. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-25 are allowed.

Regarding claim 11, the prior art of record does not disclose, teach, or fairly suggest, “wherein each interchangeable sensor tile type has a different fill factor, where reduced fill factor correlates to reduced timing resolution and to reduced manufacture cost.”.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 15 and 25, the prior art of record does not disclose, teach, or fairly suggest, “each interchangeable sensor tile type has a different fill factor that correlates to reduced timing resolution and to reduced manufacture cost”.
	Dependent claims are indicated as allowable based on their dependence from one of claims 15 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884